Citation Nr: 1827928	
Decision Date: 05/08/18    Archive Date: 05/18/18

DOCKET NO.  13-27 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a right index finger disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. D. Cross, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to August 1978.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  


FINDING OF FACT

The evidence of record does not show that the Veteran has a current diagnosis of a right index finger disability.


CONCLUSION OF LAW

The criteria for service connection for a right index finger disability have not been met.  38 U.S.C. §§ 1101, 1110, 1131, 1137, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2017).  Neither the Veteran nor representative has raised any issues with the duty to notify or duty to assist.  The Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the Veteran does not raise them before the Board.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  


Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2017). 

Service connection may be presumed for certain chronic diseases, to include arthritis, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. 3.307, 3.309(a) (2017). 

Where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has that chronic disability, service connection can be granted.  That does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease entity is established, there is no requirement of evidentiary showing of continuity. 38 C.F.R. § 3.303(b) (2017).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim.  38 C.F.R. § 3.303(b) (2017).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  Continuity of symptomatology applies only to those conditions explicitly recognized as chronic.  38 C.F.R. § 3.309(a) (2017); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The first requirement for any service connection claim is evidence of the presence of a disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

The Veteran contends that he is entitled to service connection for a right index finger disability, as the claimed disability is the result of multiple splinters he received while performing his military occupational specialty.  The Veteran also asserts that he is experiencing residual pain of an in-service cut and infection to the right index finger. 

A January 2004 medical treatment record noted a discolored fingernail on the right index finger.  In a February 2018 VA examination, the Veteran reported cutting his finger, and it subsequently becoming infected, during  training in June 1978.  The examination also noted complaints of splinters during service.  The Veteran stated that his right index finger was productive of frequent pain and that he would often times have to sit down as a result of the pain.  The Veteran also reported experiencing pain that led to decreased grip strength with all of his right hand fingers.  Muscle atrophy and a healed fracture of the right middle finger were noted on examination.  

The February 2018 VA examiner noted that there were no findings of any right index finger injury, problems, complaints, abnormal examination, or diagnosis in any subsequent records following the in-service right index finger infection.  The Veteran currently has web space between the thumb and index finger, but the examiner opined that this is unrelated to the in-service right index finger infection and is related to the Veteran's age and activity.  The Veteran exhibited five degrees less flexion in the dominant hand right index finger than the non-dominant hand; this was noted as caused by greater use in the right hand over the years.  The right middle finger was noted as having a decreased range of motion that was caused by the July 2014 fracture and not related to the in-service right index finger infection.  The examiner further opined that decreased grip in the right hand could not be caused by the right index finger infection during service or residuals thereof, but can be attributed to muscles in the unaffected forearm.  The examination suggests the Veteran has carpal tunnel in his right wrist that is the cause of the decreased grip.  Neither carpal tunnel syndrome nor ulnar tunnel syndrome are caused by or due to the in-service right index finger infection.  No scar was indicated at the location of the in-service right index finger cut that lead to the bacterial infection.  A non painful scar was noted on the right hand proximal to the right index finger, and was reported as the result of splinters.

The February 2018 VA examination found that there was no current disability and explained why the in-service right index finger infection did not cause the current functional loss in the right hand.  The Board also notes the Veteran's complaints.  He is competent to report pain and symptoms that come to him through his senses.  However, the Board finds that the objective medical findings of the February 2018 VA examiner are the most probative evidence in this case as that examiner considered all the evidence of record in making the opinion and provided a rationale for why the in-service right index finger infection did not cause the current pain experienced by the Veteran in his right hand or right index finger.

The Board finds that the preponderance of the evidence weighs against a finding that there is any current diagnosed right index finger disability.  Therefore, as the preponderance evidence is against a finding of a current disability, the threshold requirement for substantiating a claim for service connection cannot be met.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  As the preponderance of the evidence is against a finding of any current disability of the right index finger, the claim for service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).


ORDER

Entitlement to service connection for a right index finger disability is denied.




____________________________________________
JOHN Z. JONES 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


